Exhibit 10.2

 

HORMEL FOODS CORPORATION

 

 

Stock Option Agreement

Under the 2018 Incentive Compensation Plan

 

Hormel Foods Corporation (the “Company”), pursuant to its 2018 Incentive
Compensation Plan (the “Plan”), hereby grants an Option to purchase shares of
the Company’s common stock to you, the Participant named below.  The terms and
conditions of the Option Award are set forth in this Agreement, consisting of
this cover page and the Option Terms and Conditions on the following pages, and
in the Plan document, a copy of which has been provided to you.  Any capitalized
term that is not defined in this Agreement shall have the meaning set forth in
the Plan as it currently exists or as it is amended in the future.

 

 

 

 

Name of Participant:

 

 

 

 

 

 

 

 

No. of Shares Covered:                  

Grant Date:

 

, 20    

 

 

 

 

 

 

Exercise Price Per Share:$           

Expiration Date:                         , 20    

 

 

 

 

Vesting and Exercise Schedule:

 

 

 

 

 

 

Dates

First Anniversary of Grant Date

Second Anniversary of Grant Date

Third Anniversary of Grant Date

Fourth Anniversary of Grant Date

Portion of Shares as to Which

Option Becomes Vested and Exercisable

25%

25%

25%

25%

 

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document.  You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your right to purchase shares of
the Company’s common stock pursuant to this Option.

 

PARTICIPANT

 

HORMEL FOODS CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Form of Stock Option Agreement (2018 Incentive Compensation Plan)

Page 1

 

--------------------------------------------------------------------------------


 

HORMEL FOODS CORPORATION

2018 Incentive Compensation Plan

Stock Option Agreement

 

Option Terms and Conditions

 

1.            Vesting and Exercisability of Option.

 

(a)          Scheduled Vesting.  This Option will vest and become exercisable as
to the number of Shares and on the dates specified in the Vesting and Exercise
Schedule on the cover page to this Agreement, so long as your Service to the
Company does not terminate for reasons other than your Disability or Qualified
Retirement (as defined below). The Vesting and Exercise Schedule is cumulative,
meaning that to the extent the Option has not already been exercised and has not
expired or been terminated or cancelled, you may at any time purchase all or any
portion of the Shares subject to the vested portion of the Option.  As used
herein, “Qualified Retirement” means any termination of your Service, other than
for Cause, occurring at or after age 65, or at or after age 55 with fifteen (15)
years or more of continuous service to the Company and its Affiliates, provided
that you remain an active Service Provider of the Company or one of its
Affiliates through (i) the remainder of the Company’s current fiscal quarter in
which the Grant Date occurred plus (ii) the entire subsequent fiscal quarter
following the fiscal quarter in which the Grant Date occurred. Upon the
termination of your Service to the Company due to your Disability or Qualified
Retirement, vesting shall continue in accordance with the provisions of the
first sentence of this Section 1(a).

 

(b)          Accelerated Vesting. Notwithstanding Section 1(a), if you die then
this Option shall immediately vest and become exercisable in full. In addition,
vesting and exercisability of this Option may be accelerated during the term of
the Option under the circumstances described in Sections 12(b) and 12(c) of the
Plan, and at the discretion of the Committee in accordance with
Section 3(b)(2) of the Plan.

 

2.            Expiration.  Subject to Section 1 of this Agreement and Section 12
of the Plan, this Option will expire and will no longer be exercisable at
4:00 p.m. Central Time on the earliest of:

 

(a)          The expiration date specified on the cover page of this Agreement;

 

(b)          Upon your termination of Service for Cause or upon conduct that
would constitute Cause during any post-termination exercise period;

 

(c)          Upon your termination of Service for any reason other than Cause,
death, Disability or Qualified Retirement and subject to Section 12 of the Plan,
the date three months after your date of termination; provided however, if you
die during such three-month period, the vested and exercisable portions of this
Option may be exercised for a period of one year after the date of your death;

 

(d)          Upon your termination of Service due to your Disability or
Qualified Retirement, this Option shall be exercisable until the original
expiration date specified on the cover page of this Agreement; provided,
however, if you die prior to the original expiration date specified on the cover
page of this Agreement, this option shall expire upon the earlier of (i) one
year after the date of your death and (ii) the original expiration date
specified on the cover page of this Agreement;

 

(e)          Upon your termination of Service due to your death, the date one
year after your date of termination; or

 

(f)           The date (if any) fixed for forfeiture, termination or
cancellation of this Option pursuant to Section 12 of the Plan or Section 16 of
this Agreement.

 

3.            Service Requirement.  Except as otherwise provided in
Section 6(d) of the Plan or Section 1 of this Agreement, this Option may be
exercised only while you continue to provide Service to the Company

 

 

 

 

Form of Stock Option Agreement (2018 Incentive Compensation Plan)

Page 2

 

--------------------------------------------------------------------------------


 

or any Affiliate, and only if you have continuously provided such Service since
the Grant Date of this Option.

 

4.            Exercise of Option.  Subject to Section 3, the vested and
exercisable portion of this Option may be exercised by (i) delivering electronic
notice of exercise to the third-party stock plan administrator retained by the
Company or, if approved by the Committee, written notice of exercise to the
Company, to the attention of the Company’s Corporate Secretary (which written or
electronic notice will be in such form as may be approved by the Company and
shall state the number of Shares to be purchased, the manner in which the
exercise price will be paid and the manner in which the Shares to be acquired
are to be delivered, and must be signed or otherwise authenticated by the person
exercising this Option), or by such other means as the Committee may approve and
(ii) by providing for payment of the exercise price of the Shares being acquired
and any related withholding taxes.

 

5.          Payment of Exercise Price.  Payment of the exercise price, and any
applicable withholding tax, shall be made by cash or check or, to the extent
permitted by the Committee from time to time and elected by you, by means of a
broker-assisted cashless exercise in which you irrevocably instruct your broker
to deliver proceeds of a sale of all or a portion of the Shares to be issued
pursuant to the exercise to the Company in payment of the exercise price of such
Shares, to the extent the foregoing method can be accommodated by any
third-party stock plan administrator retained by the Company.  The Committee may
permit additional payment methods from time to time in its discretion.

 

6.            Withholding Taxes.  You may not exercise this Option in whole or
in part unless you make arrangements acceptable to the Company for payment of
any federal, state, local or foreign withholding taxes that may be due as a
result of the exercise of this Option.  You hereby authorize the Company (or any
Affiliate) to withhold from payroll or other amounts payable to you any sums
required to satisfy such withholding tax obligations, and otherwise agree to
satisfy such obligations in accordance with the provisions of Section 14 of the
Plan. The Committee may permit additional withholding methods from time to time
in its discretion. Delivery of Shares upon exercise of this Option is subject to
the satisfaction of applicable withholding tax obligations.

 

7.            Delivery of Shares.   As soon as practicable after the Company
receives the notice of exercise and payment of the exercise price as provided
above, and has determined that all other conditions to exercise, including
satisfaction of withholding tax obligations and compliance with applicable laws
as provided in Section 17(c) of the Plan, have been satisfied, it shall deliver
to the person exercising the Option, in the name of such person, the Shares
being purchased, as evidenced by issuance of a stock certificate or
certificates, electronic delivery of such Shares to a brokerage account
designated by such person, or book-entry registration of such Shares with the
Company’s transfer agent.  The Company shall pay any original issue or transfer
taxes with respect to the issue or transfer of the Shares and all fees and
expenses incurred by it in connection therewith.  All Shares so issued shall be
fully paid and nonassessable.

 

8.            Transfer of Option.  During your lifetime, only you (or your
guardian or legal representative in the event of legal incapacity) may exercise
this Option except in the case of a transfer described below.  You may not
assign or transfer this Option except for a transfer upon your death in
accordance with your will, by the laws of descent and distribution.  The Option
held by any such transferee will continue to be subject to the same terms and
conditions that were applicable to the Option immediately prior to its transfer
and may be exercised by such transferee as and to the extent that the Option has
become exercisable and has not terminated in accordance with the provisions of
the Plan and this Agreement.

 

9.            No Stockholder Rights Before Exercise.  Neither you nor any
permitted transferee of this Option will have any of the rights of a stockholder
of the Company with respect to any Shares subject to this Option until a
certificate evidencing such Shares has been issued, electronic delivery of such
Shares has been made to your designated brokerage account, or an appropriate
book entry in the Company’s stock register has been made.  No adjustments shall
be made for dividends or other rights if the applicable record date occurs
before your stock certificate has been issued, electronic delivery of your
Shares has been made to your designated brokerage account, or an appropriate
book entry in the Company’s stock register has been made, except as otherwise
described in the Plan.

 

 

 

 

 

Form of Stock Option Agreement (2018 Incentive Compensation Plan)

Page 3

 

--------------------------------------------------------------------------------


 

10.         Non-Qualified Stock Option.  This Option is not intended to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code and will be interpreted accordingly.

 

11.         Governing Plan Document.  This Agreement and Option are subject to
all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Committee pursuant to the Plan.  If there is any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan will govern.

 

12.         Choice of Law.  This Agreement will be interpreted and enforced
under the laws of the state of Delaware (without regard to its conflicts or
choice of law principles).

 

13.         Binding Effect.  This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

14.         Other Agreements.  You agree that in connection with the exercise of
this Option, you will execute such documents as may be necessary to become a
party to any stockholder, voting or similar agreements as the Company may
require.

 

15.         Restrictive Legends.  The Company may place a legend or legends on
any certificate representing Shares issued upon the exercise of this Option
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 14 of this Agreement.  You agree that in
order to ensure compliance with the restrictions referred to in this Agreement,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent.

 

16.         Compensation Recovery Policy; Cancellation and Recission.

 

(a)          You agree that during the period of your Service with the Company
or any of its Affiliates and for the one-year period immediately following
termination of such Service for any reason (the “Covenant Term”), you will not
(i) materially breach the Company’s Code of Ethics and Business Conduct,
(ii) breach any nondisclosure or similar obligation owed to the Company or any
Affiliate or (iii) render services for any organization or engage directly or
indirectly in any business which, in the judgment of the chief executive officer
of the Company or other senior officer designated by the Committee, is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company.

 

(b)          Failure to comply with the provisions of Section 16(a) during the
Covenant Term shall cause this Option to be canceled.  If any failure to comply
with the provisions of Section 16(a) during the Covenant Term occurs within a
one year period after any exercise, payment or delivery pursuant to this Option
shall cause such exercise, payment or delivery to be rescinded.  The Company
shall notify you in writing of any such rescission within one year after such
exercise, payment or delivery.  Within ten days after receiving such notice from
the Company, you shall pay to the Company the amount of any gain realized or
payment received as a result of the rescinded exercise, payment or delivery
pursuant to this Option.

 

(c)          Additionally, this Option and any compensation associated herewith
may be made subject to reduction, cancellation, forfeiture or recovery by the
Company or other action pursuant to any compensation recovery policy adopted by
the Board or the Committee at any time, including in response to the
requirements of Section 10D of the Exchange Act and any implementing rules and
regulations thereunder, or as otherwise required by law.  This Option may be
unilaterally amended by the Committee to comply with any such compensation
recovery policy.

 

17.         Electronic Delivery and Acceptance.  The Company may deliver any
documents related to this Option by electronic means and request your acceptance
of this Agreement by electronic means.  You hereby consent to receive all
applicable documentation by electronic delivery and to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or the Company’s third-party stock plan administrator.

 

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

 

 

 

 

Form of Stock Option Agreement (2018 Incentive Compensation Plan)

Page 4

 

--------------------------------------------------------------------------------